DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on September 15, 2020; January 19, 2021 and October 21, 2021 are being considered by the examiner.
3.	Claims 1-26 are pending.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (US 2014/0323143 A1).
The subject matter of independent claims 1 and 16 is not new.
The subject matter of independent method of claim 1 is not new in view of Jung et 

	“A method for wireless communication by a user equipment (UE), comprising:
	receiving, from a base station (BS), one or more beamformed downlink signals using one or more receive beams (see ref. 404 in FIG. 4 and corresponding para. [0054]-[0056]);
	selecting an uplink transmit beam based, at least in part, on the one or more beamformed downlink signals (see ref. 404 in FIG. 4 and corresponding para. [0056], where for transmission of the information in step 404 all Tx beams are used); and 
	transmitting an uplink signal using the uplink transmit beam (see para. [0051], where it is understood that the selected beams are for transmission purposes).”
The rejection of Claim 1 applies, mutatis mutandis, to method claim 16.
The subject matter of claims 2, 3, 5-7, 17, 18 and 21 is not new in view of Jung et 
al.
	(claims 2, 3: see para. [0054], where the reporting of the optimal UL Tx beam is done through a PDCCH channel; claims 5-7, 17, 18: see para. [0056], disclosing use of all available downlink Tx and Rx beams for reporting of the optimum uplink transmit beam in step 404 in FIG. 4; claim 21: see step 403 in FIG. 4, where the UL reference signals are used as indications for the uplink transmit beam).
6.	Claims 1-3, 5-7, 16-18, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/086144 A1), INTERDIGITAL PATEN GOLDINGS [US] 2 June (2016-06-02), hereinafter refer to D2.
Note that the subject matter of claim 1 is also being anticipated by D2 (see para. 

The subject matter of claims 4, 8-14, 9, 20, 22-25 is not new in view of D2 (claim 
8: see para. [0271], [0272]; claims 4, 9: see para. [0252]-[0257]; claims 10, 11, 19 and 22: see FIG. 19A, 19B and corresponding para. [0184]-[0188], presenting a method for beam switching featuring repeated beamformed transmission in the downlink and transmission of adaptive antenna reference signals, indicating antenna ports used for downlink transmission as disclosed in para. [0093]; claims 12, 13, 23 and 24: see para [0275], [0276], where the base station, SCmB, estimates angles of departure of a mWTRU device, here regarded as “possible uplink transmit beams” and, subsequently, monitors uplink transmissions, which will includes “at least a subset of the possible uplink transmit beams”; claim 14, 25: see paragraphs [0252], [0253], where a “PRACH maximum power is regarded as a condition associated with selecting the uplink transmit beam” and fulfilling this condition necessarily implies “determining a transmit power of the uplink transmit beam is less” than the PRACH maximum power, where “zero” can be regarded as “a threshold amount”.  Alternatively, “a PRACH maximum power” can be regarded as the “condition” and the “a threshold amount” can be related to the “power offset between the PRACH and an uplink control”).
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
8.	Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,779,273 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-26 of the application encompass the claimed invention in US 10,779,273 B2.
Application claim 1:
    A method for wireless communications by a user equipment (UE), comprising:
    receiving, from a base station (BS), one or more beamformed downlink signals using one or more beams;
    selecting an uplink transmit beam based, at least in part, on the one or more beamformed downlink signals; and
    transmitting an uplink signal using the uplink transmit beam.
US 10,779,273 B2- claim 1
    A method for wireless communications by a user equipment (UE), comprising:
    receiving, from a base station (BS), one or more beamformed downlink signals using one or more receive beams;
    selecting an uplink transmit beam based, at least in part, on the one or more beamformed downlink signals, 
    wherein the uplink transmit beam is derived from one or more of the receive beams;
transmitting an uplink signal using the uplink transmit beam; and
    receiving, from the BS, at least one condition associated with selecting the uplink transmit beam; wherein the at least one condition comprises:
    determining a transmit power of the uplink transmit beam is less than a maximum transmit power of the UE by a threshold amount.


Allowable Subject Matter
9.	Claims 15 and 26 would be allowable if (1) a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome the provisional rejection based on nonstatutory double patenting set forth in this office action and (2)
rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412